Citation Nr: 1221913	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-40 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected mitral valve prolapse.  

2.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.  

3.  Entitlement to an increased evaluation for mitral valve prolapse, rated as noncompensably disabling for the period prior to August 25, 2010, and as 30 percent disabling thereafter.  

4.  Entitlement to an evaluation in excess of 10 percent for a left ankle disorder (residuals of left ankle fracture).  

5.  Entitlement to initial higher ratings in excess of 10 percent for foot disorders of the right and left feet.

6.  Entitlement to earlier effective date for service connection for a bilateral foot disorders.


7.  Entitlement to an initial higher evaluation for a low back disorder (degenerative disc disease of the lumbar spine), rated as 10 percent disabling, effective July 31, 2001, and as 20 percent disabling, effective July 21, 2010.  

8.  Entitlement to an initial compensable evaluation for eczema.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION




The [issue(s) of {insert issue(s) being remanded} is/are] addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


